Citation Nr: 1224283	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  04-34 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Service connection for a skin disability, to include tinea capititis, psoriasis, tinea pedis, and a rash on the feet.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hammertoes.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate disability, to include prostate cancer and prostatitis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the hands, neck, and shoulders.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the legs.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a fractured nose.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of an appendectomy.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of injury to the left hand and fingers.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post-operative resection of the mandible (jaw).

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, to include spondylosis.  

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for hypertension.  

15.  Entitlement to service connection for a psychiatric disability, claimed as somatization disorder.  

16.  Entitlement to service connection for a left hip disability to include arthritis.

17.  Entitlement to an ear disability to include otitis.

18.  Entitlement to a disability claimed as vertigo.  

19.  Entitlement to service connection for an upper respiratory disability to include sinusitis, allergic rhinitis, and upper respiratory infection.  

20.  Entitlement to service connection for Achilles tendonitis.

21.  Entitlement to service connection for a gastrointestinal disability, to include peptic ulcer disease, cholecystis, and gastroesophageal reflux disease (GERD).

22.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder.

23.  Entitlement to an effective date prior to April 8, 1996 for a grant of service connection for PTSD with dysthymic disorder.  

24.  Entitlement to an effective date prior to March 10, 2009 for a grant of service connection for peripheral neuropathy of the upper and lower extremities.  

25.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for injuries claimed as a result of assault at a VA medical facility in October 1998.

26.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A January 2003 rating decision in part denied the reopening of multiple claims for service connection (issues 1 through 11).  That rating decision also denied service connection for hypertension, somatization disorder, and a left hip disability (issues 14, 15 and 16).

An April 2004 rating decision denied service connection for otitis, hearing loss, tinnitus, vertigo, Achilles tendonitis, a gastrointestinal disability, upper respiratory infection, sinusitis, allergic rhinitis, and a low back disability (issues 11, 12, 13, and 17 through 21).  Although the RO addressed the issue involving a low back disability (issue 11) as involving service connection, there was a prior final denial of service connection so the Board has recharacterized that issue to involve reopening of the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The April 2004 rating decision also granted service connection for PTSD and assigned a 50 percent disability rating effective April 8, 1996, the date of service connection.  The Veteran disagreed with both the initial disability rating and the effective date of service connection assigned (issues 22 and 23).  

A January 2005 rating decision denied entitlement to TDIU (issue 26).

An October 2008 rating decision denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for injuries claimed as a result of assault at a VA medical facility in October 1998 (issue 25).

An October 2009 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities effective March 10, 2009.  The Veteran has appealed the effective date assigned for the grant of service connection (issue 24).  

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  Hearing testimony addressed the issues involving entitlement to and earlier effective date for an award of service connection for peripheral neuropathy of the upper and lower extremities as well as the claim for compensation pursuant to 38 U.S.C.A. § 1151 for injuries claimed as a result of assault at a VA medical facility (issues 24 and 25).  These are the only two issues upon which the Veteran requested to have a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin disability, ear disability including otitis, vertigo, an upper respiratory disability, Achilles tendonitis; gastrointestinal disability; entitlement to a disability rating in excess of 50 percent for PTSD, and TDIU (issues 1, 17, 18, 19, 20, 21, 22, and 26) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hammertoes was most recently denied by a December 1989 Board decision which is final.  

2.  Some of the evidence received since the December 1989 final Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact and fails to raise a reasonable possibility of substantiating the claim for service connection for bilateral hammertoes. 

3.  The Veteran's claim for service connection for a prostate disability, to include prostate cancer and prostatitis, was most recently denied by a November 1997 RO rating decision which is final.  

4.  Some of the evidence received since the November 1997 final RO rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for prostate disability, to include prostate cancer and prostatitis.

5.  The Veteran's claim for service connection for arthritis of the hands was denied by an unappealed February 1978 RO rating decision which is final; the claim to reopen a claim for service connection for arthritis of the neck and shoulders was denied by a July 1988 Board decision which is final.  

6.  Some of the evidence received since the February 1978 rating decision and the July 1988 Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for arthritis of the hands, neck, and shoulders.

7.  The Veteran's claim for service connection for a disability of the legs was denied by a July 1988 Board decision which is final.  

8.  Some of the evidence received since the July 1988 Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for a disability of the legs.

9.  The Veteran's claim for service connection for headaches was denied by an April 1997 Board decision which is final.  

10.  Some of the evidence received since the April 1997 Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for headaches.  

11.  The Veteran's claim for service connection for the residuals of a fractured nose was denied by a December 1973 Board decision which is final.  

12.  Some of the evidence received since the December 1973 Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for the residuals of a fractured nose.

13.  The Veteran's claim for service connection for the residuals of an appendectomy was most recently denied by an unappealed February 1995 RO rating decision which is final.  

14.  Some of the evidence received since the February 1995 final RO rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for the residuals of an appendectomy.

15.  The Veteran's claim for service connection for the residuals of injury to the left hand and fingers was most recently denied by an unappealed November 1997 RO rating decision which is final.  

16.  Some of the evidence received since the November 1997 final RO rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for the residuals of injury to the left hand and fingers.

17.  The Veteran's claim for service connection for post-operative resection of the mandible (jaw) was most recently denied by a December 1973 Board decision which is final.  

18.  Some of the evidence received since the December 1973 final Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for post-operative resection of the mandible (jaw).

19.  The Veteran's claim to reopen a claim for service connection for a lumbar spine disability was most recently denied by a July 1988 Board decision which is final.  

20.  Some of the evidence received since the July 1988 final Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

21.  The Veteran served in combat; he was exposed to acoustic trauma in the form of weapons noise exposure during service.  

22.  VA examination reveals the presence of current hearing loss and tinnitus disabilities.  

23.  The Veteran is service-connected for diabetes mellitus and coronary artery disease.

24.  The evidence of record reveals diagnoses of hypertension dating from approximately 1974 to the present.  

25.  Recent VA examination for diabetes mellitus indicates some degree of renal dysfunction.  

26.  Service connection has already been established for psychiatric disabilities presently diagnosed as PTSD with dysthymic disorder.

27.  Service treatment records do not reveal any complaints of, or treatment for, symptoms of left hip pain; there is no diagnosis of arthritis of the left hip during service or within the first year after separation from service.  

28.  The earliest evidence of a left hip disability is a 1992 VA examination report with x-ray evidence of left hip arthritis.

29.  There is no credible evidence linking any left hip arthritis to active service.   

30.  The Veteran submitted a claim for service connection for PTSD which was received at the RO on April 8, 1996; this is the earliest document in the claims file that may be accepted as a claim for service connection for any psychiatric disability.  

31.  The Veteran submitted a claim for service connection for diabetes mellitus which was received at the RO on May 30, 1997; this also serves as the earliest claim for service connection for peripheral neuropathy as a disability related to diabetes mellitus.

32.  VA treatment records dated in May 1997 indicate diagnoses of diabetes mellitus and related peripheral neuropathy.  

33.  The Veteran incurred injuries in October 1998 when he was taken in to custody by VA police for criminal activity committed at a VA medical facility.  

34.  The Veteran's residuals from injuries received did not result from hospital care, medical or surgical treatment, or examination furnished by VA.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral hammertoes have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for reopening the claim for service connection for a prostate disability, to include prostate cancer and prostatitis, have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for reopening the claim for service connection for arthritis of the hands, neck, and shoulders have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4.  The criteria for reopening the claim for service connection for a disability of the legs have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for reopening the claim for service connection for headaches have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

6.  The criteria for reopening the claim for service connection for the residuals of a fractured nose have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for reopening the claim for service connection for the residuals of an appendectomy have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

8.  The criteria for reopening the claim for service connection for the residuals of injury to the left hand and fingers have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

9.  The criteria for reopening the claim for service connection for post-operative resection of the mandible (jaw) have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

10.  The criteria for reopening the claim for service connection for a lumbar spine disability, to include spondylosis, have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

11.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

12.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

13.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

14.  The criteria for dismissal of the appeal for entitlement to service connection for a psychiatric disability claimed as somatization disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

15.  The criteria for service connection for a left hip disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

16.  The criteria for an effective date earlier than April 8, 1996 for the grant of service connection for PTSD with dysthymic disorder have not been met.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(b), 3.159, 3.400 (2011). 

17.  The criteria for an effective date of May 16, 1997, and no earlier, for the grant of service connection for peripheral neuropathy of the extremities are met.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(b), 3.159, 3.400 (2011). 

18.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for injuries claimed as a result of assault at a VA medical facility in October 1998, have not been met.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA has satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen previously denied claims, VA must provide a claimant with notice of what constitutes new and material evidence to reopen the claim. VA's notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claims and the resulting appeal have taken over a decade to reach the Board.  The Veteran has been provided notice with respect to the issues on appeal in letters dated:  November 2002, November 2003, March 2006, September 2007, and January 2009. 

While some of this notification was after the initial RO rating decision denying the benefit sought, the issues on appeal were subsequently readjudicated on multiple occasions, most recently in an October 2009 Supplemental Statement of the Case.  Moreover, in a November 2002 statement, contained in volume 2, the Veteran specifically acknowledged that he understood the evidence required and what parties were responsible for obtaining what evidence.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned section 5103(a) notice was no longer required with respect to the issues involving the initial disability rating assigned for PTSD and entitlement to earlier effective dates (issues 22, 23, 24).  

In a VA Form 646 dated October 2010, the Veteran's representative argued that VA had not fully complied with 38 C.F.R. § 3.159 and adequately informed the Veteran of the evidence required for his claims for the period from 1993 to 2009.  The current law with respect to notice and assistance provisions became effective in November 2000 and is not applicable before that period of time.  Moreover, the Veteran's November 2002 statement indicates an understanding of the requirements for service connection.  Finally, at the May 2012 hearing, the Veteran specifically waived any error in the content or timing of the notice provided.  

VA has obtained service treatment records; VA treatment records; private medical records; records from the Social Security Administration (SSA), VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

With respect to the veteran's claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this regard, the Veteran has not been provided a VA examination in order to determine whether the left hip disability is related to his military service.  None is required.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  There is no evidence that the claimed left hip disability may be related to any event in service for which for which VA examination was not accorded.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.



II.  Initial Matters

The present appeal has been pending, at least in part, since claims were denied in a January 2003 RO rating decision.  The Board acknowledges that a wait of almost a decade to resolve an appeal is unacceptably long.  At the time of the January 2003 rating decision the claims file was three volumes in size.  During the intervening period of time the Veteran has filed more claims, and initiated numerous additional appeals.  This has resulted in the claims file expanding to its current, unwieldy size of 10 volumes.  

The Veteran and his representative both bear some of the responsibility for the delay in disposition of the appeals as well as the exponential increase in the size of the claims file.  The Veteran has submitted multiple claims for service connection, or claims to reopen, for any disability mentioned in any medical record during or after service despite the fact that there is either: 1) no evidence of nexus to service in the case of a current disability which was not present during service; or 2) no evidence of a current disability with respect to a medical disorder reported during service.  The Veteran's standard procedure is to submit a claim statement with attached medical evidence which is often duplicative of evidence already of record.  

The Veteran did serve in Vietnam during the requisite period of time to be presumed exposed to Agent Orange.  However, he continues to submit claims which assert Agent Orange as the cause of certain disabilities which are simply not credible on their face.  For example, he continues to submit and resubmit claims for service connection for an appendectomy which was conducted over a decade and a half after separation from service to treat acute onset appendicitis.  He asserts that Agent Orange is the cause of his appendectomy despite a complete absence of any credible evidence of a link to service or Agent Orange exposure.  The Veteran's representative continues to pass along these duplicative statements and copies of evidence which merely enlarge the claims folder and delays ultimate disposition.  

At present the Veteran's claims file is 10 volumes in size.  It contains a large volume of evidence including service treatment records, private medical records, Social Security Records, and VA medical records.  Whether evidence is explicitly mentioned or not, the Board has reviewed the entire record and considered all of this evidence in the disposition of the Veteran's appeals.  

III.  Criteria for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Hypertension, arthritis, and peptic ulcers may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137); 38 C.F.R. §§ 3.307, 3.309.  This is referred to as presumptive service connection.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

If a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes;  Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. §  1116(f).  The evidence establishes that the Veteran served in combat in Vietnam during the requisite period of time.  The Veteran is therefore presumed to have been exposed to Agent Orange during service.  

The specified diseases may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if they become manifest to a degree of 10 percent any time after service, with the exception of Chloracne, or other acneform disease, porphyria cutanea tarda, and peripheral neuropathy which must become manifest within the first year after the last date on which the veteran was exposed to Agent Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are not satisfied, then the veteran's claim shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d), (2002). 

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birthweight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders, including amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities,  ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; amyloid light-chain amyloidosis; endometriosis; and effects of thyroid homeostasis; gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum); and brain tumors.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  The evidence establishes that the Veteran served in combat in Vietnam.  Accordingly the Board has given consideration to his reports of injuries incurred during combat.  





IV.  Criteria for Reopening of Claims

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

Subsequent medical opinions and discussions based on an appellant's report of a history based on an inaccurate factual basis cannot be new and material evidence.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

V.  Analysis of Claims to Reopen

In almost every claim to reopen, the Veteran has submitted a large amount of evidence, much of which consists of duplicate copies of medical records, often service treatment records, which were already of record at the time of the prior final decisions.  In each case, this evidence is not new, as it was already of record at the time.  

The additional evidence also contains a large volume of recent VA treatment records.  To the extent that this evidence shows a current disability, which was already known at the time of the prior final decisions, without evidence of a nexus, or incurrence during service, this evidence is also not new.  

a.  Bilateral Hammertoes

In a December 1989 decision the Board denied the Veteran's attempt to reopen his claim for service connection for bilateral hammertoes.  This decision is final.  The evidence of record at the time consisted of the Veteran's service treatment records, and private and VA treatment records.  Of particular note was a December 1988 private medical record showing surgery for hammer toes on both feet.  This surgery was over a decade after separation from service.  The Veteran's claim was not reopened.  

The evidence received since the December 1989 Board decision consists of  a large volume of VA and private treatment records dating to the present.  To the extent that there are records related to treatment or examination of the Veteran's feet, they do not indicate a link to service, either by incurrence or aggravation, of a current hammertoe disability.  And, in fact, a June 2006 VA diabetic foot care record indicates regular evaluation of the Veteran's feet, but fails to indicate any current hammertoe disability.  

The evidence received since the December 1989 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for the bilateral hammertoes.  New and material evidence to reopen a claim of service connection for bilateral hammertoes has not been received.  Reopening the claim is not warranted. 

b.  Prostate Disability

The Veteran's claim is that he has prostate cancer and that he warrants service connection for the disability on a presumptive basis due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  

A November 1997 RO rating decision denied the Veteran's claim for service connection for prostate cancer and "prostate trouble."  This decision was not appealed and is final.  The evidence of record at the time consisted of the Veteran's service treatment records, and private and VA treatment records.  Service treatment records did not reveal any complaints of, or treatment for a prostate disorder during service. There was no evidence that the Veteran was diagnosed with prostate cancer.  Medical treatment records revealed post-service treatment for prostatitis in 1976 and 1980; there was no evidence linking prostatitis to service. 

The evidence received since the November 1997 RO rating decision contains a large volume of VA and private treatment records dating to the present.  To date there is no diagnosis of prostate cancer, nor is there any evidence linking any post-service bout of prostatitis to active service or Agent Orange exposure.  The only evidence of a link is the Veteran's unsupported allegations that Agent Orange is the cause of a current prostate disorder, including prostate cancer, which he does not have.  Nor is the Veteran qualified, either by training or experience, to provide a competent opinion as to diagnosis or etiology of a disability.

The evidence received since the November 1997 RO rating decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for a prostate disability, to include prostate cancer and prostatitis.  New and material evidence to reopen a claim of service connection for a prostate disability, to include prostate cancer and prostatitis has not been received.  Reopening the claim is not warranted. 

c.  Arthritis of the Hands, Neck and Shoulders

The Veteran's claim for service connection for arthritis of the hands was denied by an unappealed February 1978 RO rating decision which is final.  His claim to reopen a claim for service connection for arthritis of the neck and shoulders was most recently denied by a July 1988 Board decision which is final.  

The evidence of record at the time of those decisions consisted of the Veteran's service treatment records, and private and VA treatment records.  The evidence did not reveal a diagnosis of arthritis of the hands, shoulders, or neck during service or within the first year after separation from service.  There was no evidence linking any post service diagnosis of arthritis to service or any reported injury during service.  

The evidence received since the February 1978 RO rating decision and the July 1988 Board decision contains a large volume of VA and private treatment records dating to the present.  A series of private medical records dated in 1997 indicates treatment for psoriasis, with onset after service, and complaints of multiple joint pain.  Significantly, a February 1997 rheumatology treatment record indicates that hand pain was specifically denied.  A history of degenerative joint disease, arthritis, was noted, but psoriatic arthritis was suspected, based upon the co-morbid skin symptoms.  

Medical records reveal treatment for complaints of neck, shoulder, and joint pain over the intervening years.  A November 2008 VA treatment record indicates cervical spondylosis, osteoarthritis, and psoriatic arthropy on the Veteran's problem list.  To date there is no evidence linking any current diagnosis of arthritis to service, or to an injury during service, which is not based solely on the Veteran's own recitation of his medical history, which was considered in the prior decisions.  

Some of the evidence received since the since the February 1978 RO rating decision and the July 1988 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for arthritis of the hands, shoulders, or neck.  New and material evidence to reopen a claim of service connection for arthritis of the hands, shoulders, or neck has not been received.  Reopening the claim is not warranted. 

d.  Leg Disability

The Veteran's claim for service connection for a disability of the legs was denied by a July 1988 Board decision which is final.  The evidence of record at that time included service treatment records, VA and private records.  Service treatment records reveal that the Veteran had complaints of knee weakness on one occasion and subsequent complaints of foot numbness; however, no diagnosis of any disability was made.  Service treatment records do not reveal any specific diagnosis of a leg disability.  

The evidence received since the July 1988 Board decision includes a large volume of VA and private records.  Some records reveal complaints of leg pain, numbness, and knee pain.  The Veteran has a diagnosis of generalized osteoarthritis in multiple joints.  However, no nexus to service is shown in this evidence which is not based solely on the Veteran's assertions which have been previously considered.  The Veteran's claim for a leg disability is vague and refers generally to pain and numbness; often shooting pain which is a symptom of low back radiculopathy and  not an independent leg disability.  To the extent that the Veteran's primary complaints are of leg numbness, service connection has recently been established for peripheral neuropathy of the lower extremities.  There is some evidence that was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for a disability of the legs.

Some of the evidence received since the since the July 1988 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for a disability of the legs.  New and material evidence to reopen a claim of service connection for a disability of the legs has not been received.  Reopening the claim is not warranted. 

e.  Headaches

The Veteran's claim for service connection for headaches was denied by an April 1997 Board decision which is final.  The evidence of record at that time included service treatment records, along with VA and private records.  Service treatment records did reveal that the Veteran had complaints of headaches during service which were acute and transitory.  No diagnosis of a chronic headache disability was made.  Post-service records do not provide a diagnosis of a chronic headache disability, or link any reported headaches to service.  

The evidence received since the July 1988 Board decision includes a large volume of VA and private records.  Some records reveal some reported complaints of headaches; however, no nexus to service is shown in this evidence which is not based solely on the Veteran's assertions which have been previously considered.  There is some evidence that was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for headaches.

Some of the evidence received since the since the July 1988 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for a disability of the legs.  New and material evidence to reopen a claim of service connection for a disability of the legs has not been received.  Reopening the claim is not warranted. 

f.  Residuals of a Fractured Nose

The Veteran's claim for service connection for the residuals of a fractured nose was denied by a December 1973 Board decision which is final.  The evidence of record at that time included service treatment records along with a few post-service VA treatment records.  Service treatment records revealed that the Veteran reported having a nose fracture prior to entering service.  Service treatment records also showed complaints of nose trauma and/or a reported broken nose in December 1971.  Examination revealed no swelling, no discoloration and his eyes were clear.  The diagnostic impression was negative for fracture.  No residual disability of a nose fracture, or trauma was shown, and no aggravation of the Veteran's reported preexisting nose fracture was found.   

The evidence received since the December 1973 Board decision includes a large volume of VA and private records.  These records fail to show any current disability related to any claimed nose fracture.  To the extent that the Veteran is claiming service connection for other upper respiratory symptoms such as sinusitis, those disabilities are separate issues and are being remanded below.  There is some evidence that was not previously considered by agency decision makers; however, none of it addresses an unestablished fact, and it fails to raise a reasonable possibility of substantiating the claim for service connection for headaches.

Some of the evidence received since the since the December 1973 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for the residuals of a fractured nose.  New and material evidence to reopen a claim of service connection for the residuals of a fractured nose has not been received.  Reopening the claim is not warranted. 

g.  Residuals of an Appendectomy

The Veteran's claim for service connection for the residuals of an appendectomy was denied by a February 1995 unappealed RO rating decision which is final.  The evidence of record at that time included service treatment records along with a VA hospital record which showed that the Veteran had acute appendicitis in 1989 which required an appendectomy.  The Veteran claimed this was caused by exposure to Agent Orange during service.  Essentially the evidence showed acute appendicitis over a decade after service with no link to service, or Agent Orange exposure during service.  

The evidence received since the February 1995 rating decision includes a large volume of VA and private records.  These records fail to show any current disability related to the post-service appendectomy.  To the extent that the Veteran may have a residual surgical scar, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

With the exception of the Veteran's unfounded assertions, there is no evidence linking the post service appendectomy to service or to Agent Orange exposure during service.  

There is some evidence that was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection the residuals of an appendectomy.

Some of the evidence received since the since the February 1995 RO rating decision  is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for the residuals of a fractured nose.  New and material evidence to reopen a claim of service connection for the residuals of an appendectomy has not been received.  Reopening the claim is not warranted. 

h.  Residuals of Injury to the Left Hand and Fingers

The Veteran's claim for service connection for the residuals of injury to the left hand and fingers was denied by an unappealed November 1997 RO rating decision which is final.  The evidence of record at that time included service treatment records,  private records, and VA treatment records.  Service treatment records revealed that the Veteran injured his left hand in a car door in January 1973; x-ray examination of the hand and fingers was negative for fracture.  No residual disability was indicated, nor is any shown by the post-service evidence.   

The evidence received since the November 1997 rating decision includes a large volume of VA and private records.  These records fail to show any current disability related to the left hand injury during service.  To the extent that the Veteran has indicated symptoms of hand numbness, service connection has already been granted for peripheral neuropathy of the upper extremities.  There is a also a large volume of complaints of generalized joint pain.  Private treatment records dated in 1998 show treatment for a recent injury to the hands and wrists.  There is some evidence that was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for the residuals of injury to the left hand and fingers.

Some of the evidence received since the since the November 1997 RO rating decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for t the residuals of injury to the left hand and fingers.  New and material evidence to reopen a claim of service connection the residuals of injury to the left hand and fingers has  not been received.  Reopening the claim is not warranted.

i.  Post-Operative Resection of the Mandible

The Veteran's claim for service connection for post-operative resection of the mandible was denied by a December 1973 Board decision which is final.  The evidence of record at that time included service treatment records along with a few post-service VA treatment records.  Service treatment records revealed that the Veteran reported having a surgical resection of the mandible prior to entering service.  A November 1971 service treatment record shows he reported some left sided jaw pain.  His prior bilateral jaw surgery in 1970 was noted.  After full examination, the impression was muscle spasm unrelated to the prior surgery.  No additional complaints are shown, no residual disability of the jaw was shown, and no aggravation of the Veteran's reported preexisting nose fracture was found.   

The evidence received since the December 1973 Board decision includes a large volume of VA and private records.  These records fail to show any current disability related to post-operative resection of the mandible which occurred prior to entry into service. There is some evidence that was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection.

Some of the evidence received since the since the December 1973 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for post-operative resection of the mandible.  New and material evidence to reopen a claim of service connection for the post-operative resection of the mandible has not been received.  Reopening the claim is not warranted. 




j.  Low Back Disability

The April 2004 RO rating decision on appeal addressed the issue as involving service connection for a lumbar spine disability.  However, a prior final Board decision denied the reopening of a claim for service connection for a low back disability in July 1988.  Accordingly, this issue has been recharacterized and is properly addressed as involving the reopening of the claim.  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The reopening of the Veteran's claim for service connection for a back disability was denied by a July 1988 Board decision which is final.  The evidence of record at that time included service treatment records along with post-service VA treatment records and private treatment records.  Service treatment records did not reveal any documented back injury or complaints of back pain.  Private records reveal that the Veteran incurred a lumbar spine injury during post-service employment in 1980 which resulted in a diagnosis of herniated disc.     

The evidence received since the July 1988 Board decision includes a large volume of VA and private records.  These records reveal continuing complaints of, and treatment for a low back disability dating up to the present.  For example a November 2008 VA treatment problem list documents the Veteran's current lumbar spine disability as lumbar disc disease.  There are also a many records which attempt to link the Veteran's current back disability to service.  Specifically, the Veteran reported an undocumented combat injury of a fall in which he claims he injured his back; the physician then transcribed the Veteran's report of this injury.  However, in each instance the Veteran did not report the well documented post-service lumbar spine injury in 1980.  

An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

Subsequent medical opinions and discussions based on an appellant's report of a history based on an inaccurate factual basis cannot be new and material evidence.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

There is some evidence that was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

Some of the evidence received since the since the July 1988 Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for a lumbar spine disability.  New and material evidence to reopen the claim of service connection has not been received.  Reopening the claim is not warranted. 

VI.  Analysis of Service Connection Claims

a.  Hearing Loss and Tinnitus

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  The evidence of record establishes that the Veteran served in combat.  Accordingly, the Board acknowledges that he had acoustic trauma during active service in the form of exposure to the noise of weapons firing during combat.  Service treatment records do not reveal any complaints, or diagnosis of hearing loss or tinnitus during service, however a separation examination report is not of record so there is no evidence related to hearing evaluation after the Veteran's combat noise exposure.  

In March 2007 a VA audiology Compensation and Pension examination of the Veteran was conducted.  Audiology testing revealed the presence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  He reported having bilateral tinnitus which was present since service.  The diagnosis was "bilateral sensorineural hearing loss / tinnitus."  The examiner indicated an opinion as to etiology could not be made without resort to speculation.

The Veteran had combat noise exposure during service.  He has a current diagnosis of hearing loss and tinnitus.  He reports a continuity of symptomatology.  There is not a preponderance of the evidence against the claims for service connection for bilateral hearing loss and tinnitus.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  

b.  Hypertension.

The evidence of record does not show a diagnosis of hypertension during service.  He has had diagnoses of hypertension since approximately 1974.  The evidence does not show that his hypertension manifested to a degree of 10 percent within the first year of separation from service.  Accordingly, service connection has been denied on direct and presumptive bases.  See, 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§  3.303, 3.307, 3.309. 

Service connection has been established for diabetes mellitus and coronary artery disease.  In March 2009 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted the onset of diabetes mellitus in 1997 and that the Veteran had hypertension and coronary artery disease prior to being diagnosed with diabetes mellitus.  Testing conducted during the examination revealed some degree of renal dysfunction.  The examiner did not express an opinion with relation to secondary service connection.  

The Veteran is service-connected for diabetes mellitus and coronary artery disease.  It is difficult to believe that the Veteran's hypertension has no relationship to either disability, especially in light of the evidence of renal dysfunction resulting from the service-connected diabetes mellitus.  At a minimum the evidence tends to support that there is at least some aggravation of the hypertension by a service-connected disability..  See 38 C.F.R. § 3.310 (2002);  Allen v. Brown, 7 Vet. App. 439 (1995).  Resolving any doubt in the Veteran's favor, service connection for hypertension is warranted.

c.  Somatization Disorder

The Veteran continues to pursue a claim for service connection for somatization disorder.  Review of the service treatment records does not reveal a diagnosis of any psychiatric disability during service.  

A 1992 VA Compensation and Pension examination report indicated that the Veteran had somatization disorder in relation to his complaints of multiple joint pain.  This diagnosis is continued in other VA treatment records.  Review of the evidence reveals diagnoses of multiple psychiatric disabilities including: PTSD, dysthymia, and somatization disorder; as well as personality disorders.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).

At present the Veteran is service-connected for PTSD with dysthymia.  That is the presently accepted diagnosis of his psychiatric disability.  To the extent that the Veteran's psychiatric disability has been diagnosed as somatization disorder in the past, the diagnosis has been revised.  

Because the Veteran is service-connected for PTSD with dysthymia, he is already service-connected for a psychiatric disability and service connection separately for somatization disorder is not warranted as service connection is in effect for his psychiatric disability.  Moreover, all his psychiatric disabilities are rated together under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

Because service connection is already in effect for the Veteran's psychiatric disability, presently diagnosed as PTSD with dysthymic disorder, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to a psychiatric disability to include somatization disorder.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

d.  Left Hip

The Veteran claims service connection for a left hip disability; specifically, he claims entitlement to service connection for arthritis of the left hip.  Review of the Veteran's service treatment records does not reveal any complaints of, or treatment for any symptoms involving the hips.  While there is no separation examination report of record, there is simply no evidence of a left hip disability during service.  

The Veteran asserts that he had a fall injury during combat in Vietnam and that this has caused a myriad of orthopedic disabilities, including his claimed left hip arthritis.  

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

The Veteran did serve in combat in Vietnam.  Despite the Veteran's wildly varying accounts of the fall injury he claims he incurred during service, including the variety of different areas of his body he claims were injured at that time, and the fact that he never was treated for any such injury, a fall with injury to the left hip is consistent with the circumstances, conditions, or hardships of combat.  Accordingly, the Board accepts that there was such a fall injury with an acute and transitory injury to his left hip.  

The other evidence of record, however, is against the Veteran's claim.  Private medical records dated in 1980 clearly establish a post-service injury to the low back area with resulting herniated disc.  

In March 1992, a VA Compensation and Pension examination of the Veteran was conducted.  At that time he reported generalized joint pain, primarily related to heavy work during post-service employment on a railroad maintenance crew.  Yet he was also insistent that his disabilities began during service.  Physical examination was essentially normal with no abnormalities related to the hips being noted.  X-ray examination of the hips did reveal mild degenerative changes (arthritis) of the left hip.  

The Veteran continues to have a diagnosis of generalized joint arthritis to the present.  

The Veteran has a current diagnosis of arthritis of the left hip.  The initial diagnosis was made in 1992, more than a decade after service.  The Board accepts that the Veteran fell during combat in service pursuant to the criteria 38 U.S.C.A. § 1154(b).  However, there is no credible evidence of a link between the Veteran's current left hip arthritis and the fall during service.  To the extent that the Veteran reports a continuity of symptomatology, the Board finds these assertions  lack credibility and are, in fact, contradicted by some of his own statements.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is competent to report symptoms of hip pain.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his recent reports of symptoms of hip pain dating to active military service are not credible in light of the other evidence of record.  The evidence establishes post-service employment on a railroad maintenance crew doing heavy work, and that he incurred serious injuries to his lower body during this employment.  Moreover, his assertions related to all claims pursued have continued to change over the years, resulting in serious questions related to his credibility.  Finally, to the extent that there are any medical records which indicate a nexus, they are based solely upon his reports of his medical history which ignores and does not report any post-service injuries.  Accordingly, any reported continuity of symptomatology is not credible and fails to provide the required nexus to service.  

The preponderance of the evidence is against the claim for service connection for a left hip disability, including arthritis; there is no doubt to be resolved; and service connection is not warranted.

VII.  Earlier Effective Dates for Grants of Service Connection

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p);  see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  3 8 C.F.R. § 3.155. 

a.  PTSD

An April 2004 RO rating decision contained in volume 4 of the claims file, shows that  service connection for PTSD with dysthymic disorder was granted effective April 8, 1996.  

In a June 2004 Notice of Disagreement (NOD) the Veteran claimed he warranted an earlier effective date for the grant of service connection for PTSD.  He asserted that the effective date should be "1975 when I was originally diagnosed with this condition and filed a claim with VA."  He also asserted that he requested a psychiatric examination in 1992 with respect to claim for nonservice-connected pension benefits and that he did not receive an examination until 1996.  

The Veteran separated from active service in March 1973.  Review of the service treatment records does not reveal any diagnosis of any psychiatric disability.  

A VA hospital report reveals that the Veteran was hospitalized for 6 days of observation in May 1975.  The Veteran had been seen at the outpatient clinic on multiple occasions with a different complaint each time.  Diagnosis on discharge was that the Veteran had schizoid personality disorder.  This diagnosis is also indicated in VA outpatient treatment records dated in 1976.  

In August 1989 a VA Compensation and Pension examination of the Veteran was conducted in relation to physical complaints that the Veteran attributed to Agent Orange exposure.  Neuropsychiatric examination noted that that the Veteran reported feeing "nervous and feels weakness and distress frequently."  No psychiatric diagnosis was indicated.  

In January 1992, the Veteran submitted a claim for nonservice-connected pension.  He asserted he was unable to work and submitted a photo copy of a page from the 1989 Agent Orange examination report.  

In March 1992 a VA Compensation and Pension general medical examination of the Veteran was conducted in relation to his pension claim.  On neurologic evaluation the examiner noted that the Veteran "seems literally to be obsessed with complaints of illness and disease over every portion of his body and all body systems.  I strongly recommend a psychiatric evaluation.  He does not appear psychotic."  

The Veteran filed his first claim for service connection for a psychiatric disorder, claimed as PTSD, on a VA Form 21-4138 which was received by VA on April 8, 1996.  There is simply no indication prior to this submission that the Veteran filed a claim for service connection for PTSD or any other psychiatric disorder prior to this date.  

In May 1996 a VA psychiatric Compensation and Pension examination of the Veteran was conducted in relation to his claim for service connection for PTSD.  The Axis I diagnosis of a psychiatric disorder was deferred due to inadequate information.  An Axis II diagnosis of personality disorder was made and indicated the presence of schizoid and possibly schizotypal personality traits.  Subsequent VA psychiatric examination in April 1998 indicated a diagnosis of depressive disorder, not PTSD, along with continued features of schizoid and schizotypal personality disorders.  Subsequently, the Veteran has been diagnosed with PTSD with dysthymic disorder.  

The written statement received by VA on April 8, 1996 is the earliest evidence of the Veteran's intent to file a claim for service connection for PTSD, or any other psychiatric disorder.  There is no evidence of record revealing either a formal or informal claim for service connection prior to this date.  To the extent that there are diagnoses of schizoid personality disorder in 1975 and 1976, personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes and, simply put, may not be service connected.  38 C.F.R. § 3.303(c).  

To the extent that the Veteran filed a claim for nonservice-connected pension in 1992 and the 1992 Compensation and Pension examination recommended psychiatric examination, the symptoms noted are identical to the personality disorder previously diagnosed.  

April 8, 1996 is the proper effective date for the grant of service connection for PTSD with dysthymic disorder.  The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 



b.  Peripheral Neuropathy of the Extremities

An October 2009 RO rating decision granted service connection for peripheral neuropathy of the upper and lower extremities as being associated with the Veteran's service-connected diabetes mellitus.  The effective date assigned was March 10, 2009; this was the date of the recent VA Compensation and Pension examination which related the Veteran's complaints of peripheral neuropathy of the extremities to the Veteran's service-connected diabetes mellitus. 

The Veteran claims entitlement to an earlier effective date for service connection.  He asserts that the effective date should be May 16, 1997 which is the effective date of service connection for diabetes mellitus.  

A VA outpatient treatment record dated May 16, 1997 reveals that endocrinology evaluation was conducted and the diagnosis was new onset diabetes mellitus.  A treatment record dated a few days later on May 28, 1997 indicates a diagnosis of diabetes mellitus and peripheral neuropathy.  

The Veteran's claim for service connection for diabetes mellitus was received at the RO on May 30, 1997.  While this claim only stated diabetes as the claimed disability, the Veteran has had longstanding complaints of, and claims for, neuropathy of the extremities.  While the 2009 Compensation and Pension examination specifically relates the Veteran's peripheral neuropathy of the extremities as symptoms of the Veteran's diabetes mellitus, the May 1997 outpatient treatment record notes both disabilities together, indicating some relationship at that time.  In light of the Veteran's longstanding complaints of numbness, the May 1997 claim for service connection for diabetes mellitus can be viewed to include a claim for service connection for the related peripheral neuropathy of the extremities which was shown to be present as documented in the May 28, 1997 VA treatment record.

The preponderance of the evidence is against the Veteran's claim that an effective date prior to May 1997 is warranted.  Simply put, prior to the Veteran's May 1997 claim for service connection for diabetes mellitus there is no evidence of a claim for service connection for neuropathy related to diabetes mellitus.  To the extent that the Veteran asserted claims for "numbness" prior to that, there was no evidence linking any claimed disability to service.  

The present evidence of record indicates that the Veteran has peripheral neuropathy of the extremities as a disability related to his service connection diabetes mellitus.  His claim for service connection was received in May 1997.  The evidence supports an effective date of May 16, 1997, the effective date of service connection for diabetes mellitus,  for the grant of service connection for peripheral neuropathy of the extremities, as this is the date veteran's formal claim for service connection for diabetes mellitus was received.  Thus, an effective date of May 16, 1997, and no earlier, is warranted for a grant of service connection for peripheral neuropathy of the extremities. 

VIII.  1151


The Veteran claims entitlement to compensation for injuries claimed as a result of assault at a VA medical facility in October 1998.  Specifically, he claims that he was assaulted by VA personnel, including police officers and that this resulted in injuries.  

In general, when a veteran incurs additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown:  (1) disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 38 C.F.R. § 3.361(d).

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination, and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Injuries resulting from acts occurring coincidentally with "hospital care, medical or surgical treatment, or examination" are not sufficient bases for receiving benefits under 38 U.S.C.A. § 1151.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  Congress has repudiated the notion that a coincidental event occurring during "hospitalization" could lead to recovery under 38 U.S.C.A. § 1151, purposefully replacing that word with "hospital care."  Id.  Further, as of October 1, 1997, 38 U.S.C.A. § 1151 no longer awards benefits for injuries occurring as a result of a patient's general experience of hospitalization.  Jackson v. Nicholson, 433 F.3d 822, 826   (Fed. Cir. 2005); See also VAOPGCPREC 7-97 (Jan. 29, 1997) (distinguishing the statutory language of 38 U.S.C.A. § 1151 , pertaining to VA "hospitalization" before October 1, 1997, and VA "hospital care" after October 1, 1997). 

"Hospital care," at a minimum, includes the provision of services unique to the hospitalization of patients.  Bartlett v. Shinseki, 24 Vet. App. 328, 333 (2011).  See 38 U.S.C.A. § 1803(c)(4) (West 2002); Jackson, 433 F.3d at 826 (holding that the term "hospital care" implies the provision of care by the hospital specifically).  The determination as to whether a situation involves "hospital care" will depend on a variety of factors, including the nature of the services, the degree of VA control over patient freedom, the mental and physical conditions of the patient, and the foreseeability of potential harms.  Bartlett, 24 Vet. App. at 333.

At the May 2012 hearing, the Veteran testified that he had an altercation with VA employees during a treatment visit to a VA medical center (VAMC) in October 1998.  He claims he incurred injures as a result of a physical altercation with VA Police Officers.  He further asserts that his behavior was the result of his service-connected PTSD.  

VA police records, contained in volume 6, reveal that in October 1998, the Veteran was present in the VAMC and that he was uncooperative with medical personnel, refusing to identify himself or provide necessary information related to his medical care.  Subsequently, the Veteran became combative and assaulted the responding VA police officers.  He was restrained and treated in the emergency room for a small laceration to the neck and a bump on the head incurred during the struggle.  Local police also responded and ultimately took the Veteran into custody and escorted him off VA property.  

An October 1998 VA emergency room record reveals that the Veteran was treated while in VA police custody.  The Veteran's was noted to be on antidepressant medication, but he insisted this medication was for "stress."  He was treated for an 8 centimeter superficial laceration on his left neck.  A diagnosis of assaultive behavior, diabetes mellitus and depression was indicated.  

A private hospital treatment record dated October 6, 1998 reveals that the Veteran sought treatment for injuries he sustained in the altercation at the VAMC.  The diagnosis was a fracture of the left thumb, a sprain of the right wrist, and contusions to the forehead.  On a November 1998 private medical follow-up report the Veteran reported that he incurred his injuries when he was attacked by VA security personnel.  While he was, in fact, in the clinic area for an appointed, he stated that he was "actually visiting a patient at the time."  

VA police records dated in January 1998 reveal an earlier incident which required VA police to respond to the Veteran being uncooperative, and combative with VA medical personnel.  

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is not shown.  There is no question that the Veteran did incur some injuries in an altercation with VA police in October 1998.  However, despite his assertions to the contrary, he was not the subject of an unprovoked attack.  Rather, the evidence clearly reveals that the Veteran initiated the conflict and assaulted VA personnel; this ultimately required his physical restraint by Federal law enforcement personnel.  His assertions that his PTSD was the cause of his actions are not credible in light of the other evidence of record showing prior uncooperative behavior.  

Any injuries incurred by the Veteran in October 1998 were not caused by VA treatment, or lack thereof, as a result of negligent treatment, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical treatment.  Rather, they were the direct result of the Veteran's own criminal assault on VA police officers and the need to physically restrain him while taking him into custody.  The preponderance of the evidence is against the claim for compensation benefits under 38 U.S.C.A. § 1151; there is no doubt to be resolved; and compensation pursuant to 38 U.S.C.A. § 1151 is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

New and material evidence not having been submitted, the claim for service connection for bilateral hammertoes is denied.

New and material evidence not having been submitted, the claim for service connection for a prostate disability, to include prostate cancer and prostatitis, is denied.

New and material evidence not having been submitted, the claim for service connection for arthritis of the hands, neck, and shoulders is denied.

New and material evidence not having been submitted the claim for service connection for a disability of the legs is denied.

New and material evidence not having been submitted, the claim for service connection for headaches is denied.

New and material evidence not having been submitted, the claim for service connection for the residuals of a fractured nose is denied.

New and material evidence not having been submitted, the claim for service connection for the residuals of an appendectomy is denied.  

New and material evidence not having been submitted, the claim for service connection for the residuals of injury to the left hand and fingers is denied.

New and material evidence not having been submitted, the claim for service connection for post-operative resection of the mandible (jaw) is denied.

New and material evidence not having been submitted, the claim for service connection for a lumbar spine disability, to include spondylosis is denied.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.

Service connection for hypertension is granted.  

The appeal for entitlement to service connection for a psychiatric disability, claimed as somatization disorder, is dismissed.  

Service connection for a left hip disability, to include arthritis, is denied.

An effective date prior to April 8, 1996 for a grant of service connection for PTSD with dysthymic disorder is denied.  

An effective date of May 16, 1997 for service connection for peripheral neuropathy of the upper and lower extremities is granted.  

Compensation pursuant to 38 U.S.C.A. § 1151 for injuries claimed as a result of assault at a VA medical facility in October 1998 is denied.


REMAND

The issue involving service connection for a skin disability, to include tinea capititis, psoriasis, tinea pedis, and a rash on the feet was denied in an April 1996 RO rating decision.  The Veteran filed a timely appeal which was not acted upon.  Accordingly, this issue involves service connection and has been on appeal since that time.  VA examination is warranted.

The issues involving entitlement to service connection for an ear disability including otitis, vertigo, an upper respiratory disability, and Achilles tendonitis, along with the issues involving TDIU and rating the Veteran's service-connected PTSD required additional Compensation and Pension examination.  

Nexus opinions are required with respect to the claims of service connection.  

The medical evidence related to the current level of disability resulting from the Veteran's service-connected PTSD is unclear.  Some evidence, such as SSA records indicates severe disability, while VA Compensation and Pension examinations indicate a much less severe degree of impairment.  Accordingly, additional examination is necessary to resolve this discrepancy in the evidence.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain complete copies of the Veteran's VA medical treatment records, including psychiatric treatment records, for the period of time from January 2008 to the present.  All information obtained should be made part of the file.

2.  Schedule the Veteran for a skin examination to determine the nature, extent, and etiology of any current skin disorder, including skin disorders of the feet.  The examiner is to review the evidence of record with attention to the service treatment records contained in volume one and provide opinions on the following: 

(a) What is the current diagnosis for any current skin disability. 

(b) Whether it is at least as likely as not that any current diagnosed skin disability had its onset during active service, or is related to the skin disorders treated during service.  

(c)  Whether it is at least as likely as not that any current diagnosed skin disability is the result of exposure to herbicides during active service.

(d)  Whether any current skin disability is caused, or aggravated, by any current service-connected disability.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for the appropriate ear, nose, throat examination to determine the nature, extent, and etiology of any current ear and upper respiratory disorder.  The examiner is to review the evidence of record with attention to the service treatment records contained in volume one and provide opinions on the following: 

(a) Does the Veteran have a current ear disability, such as otitis. 

(b) Whether it is at least as likely as not that any current diagnosed ear disability had its onset during active service, or is related to the respiratory disorders such as sinusitis, treated during service.  

(c)  Does the Veteran have a current upper respiratory disability, such as sinusitis, allergic rhinitis, or chronic upper respiratory infection.   

(d) Whether it is at least as likely as not that any currently diagnosed upper respiratory disability had its onset during active service, or is related to the respiratory disorders such as sinusitis, treated during service.  

(e)  Whether any current ear or upper respiratory disability is caused, or aggravated, by any current service-connected disability.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for the appropriate examination for vertigo /dizziness to determine the nature, extent, and etiology of any disability manifested by dizziness.  The examiner is to review the evidence of record with attention to the service treatment records contained in volume one and provide opinions on the following: 

(a) Does the Veteran have a current disability manifested by vertigo or symptoms of dizziness. 

(b) Whether it is at least as likely as not that any current disability manifested by vertigo or symptoms of dizziness had its onset during active service, or is related to service.  

(c)  Whether any current disability manifested by vertigo or symptoms of dizziness is caused, or aggravated, by any current service-connected disability, including medication prescribed to treat service connection disabilities.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for the appropriate examination for foot and ankle disabilities to determine the nature, extent, and etiology of any disability of the feet and ankles, to include Achilles tendonitis.  The examiner is to review the evidence of record with attention to the service treatment records contained in volume one and provide opinions on the following: 

(a) Does the Veteran have a current disability for the feet and/or ankles. 

(b) Whether it is at least as likely as not that any current disability feet and/or ankles had its onset during active service, or is related to service, including the single instance of Achilles tendonitis treated during service.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for the appropriate examination for gastrointestinal disorders, including ulcers, cholecystis, and GERD.  The examiner is to review the evidence of record with attention to the service treatment records contained in volume one and provide opinions on the following: 

(a) Does the Veteran have a current gastrointestinal disability. 

(b) Whether it is at least as likely as not that any current gastrointestinal disability had its onset during active service, or is related to service.  

(c)  Whether any current gastrointestinal is caused, or aggravated, by any current service-connected disability, including medication prescribed to treat service connection disabilities.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule a psychiatric examination to determine the nature and extent of the service-connected psychiatric disability (PTSD and dysthymic disorder).  The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  The examiner must describe how the symptoms of the service-connected psychiatric disorder affect the Veteran's social and industrial capacity.  The examiner must also express an opinion as to whether the Veteran's service-connected psychiatric disability alone, or in concert with his other service-connected disabilities, renders him unemployable.  All necessary special studies or tests including psychological testing are to be accomplished.  The examiner is to assign a numerical code under the Global Assessment of Functioning Scale (GAF).  It is imperative that the examiner include a definition of the numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 (1993).  The diagnosis must be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

8.  Schedule the Veteran for an examination to determine employability.  This examination may be conducted in conjunction with any of the above ordered examinations.  The report of examination must include a detailed account of all manifestations of all service-connected disabilities found to be present.  All necessary tests are to be conducted.  If the examiner determines that specialized examination is required to assess the Veteran's service-connected shoulder and neck disabilities, then the appropriate examination(s) should be ordered. 

The examiner must review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities alone.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.  The examining physician must provide a complete rationale for all conclusions reached. 

9.  Following the above, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


